— Order, Family Court, New York County, dated April 30, 1979, which directed payroll deductions based on previous orders of this court, one of which provided on consent for final order of support and counsel fees, and also fixed arrears, modified, on the law and the facts and in the exercise of discretion, to convert said order into an order for temporary support and counsel fees, relieve the respondent-appellant of the stipulation, and remand for a hearing on all the issues, and otherwise affirmed, without costs. At the *870original hearing that led to a consent order of April 7, 1978, which is the basis for the order appealed from herein, the appellant husband agreed to a final order of support on the ground that there would be a legal separation entered into by agreement of the parties within 30 days of the said consent order. He contends that he agreed to make a payment above his means in order to settle the matter. Thereafter, the parties were unable to agree to the terms of a separation. Accordingly, the consent order should be set aside. However, the wife and children are entitled to support, and pending a hearing as to the amount thereof, the amount provided in the consent order as well as payment for counsel fees and arrears is continued. The order for payroll deductions in the interim is not disturbed. The best solution is an immediate hearing as to support. (Morrison v Morrison, 64 AD2d 597.) Concur — Kupferman, J. P., Birns, Fein, Sandler and Lane, JJ.